Case 2:20-cv-07471-RSWL-MAA Document 15 Filed 01/06/21 Page 1 of 1 Page ID #:62



   1
                                                                                      JS-6
   2

   3

   4

   5

   6

   7

   8                             UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10

  11   MIRIAM MALDONADO,                            Case No.: 2:20-cv-07471 RSWL (MAAx)
                                                    Hon. Ronald S. W. Lew
  12                Plaintiff,                      [PROPOSED] ORDER GRANTING
  13
                                                    STIPULATION FOR DISMISSAL OF
                                                    THE ENTIRE ACTION
             vs.
  14

  15   AMUSEMENT INDUSTRY C-VII
       LLC; and DOES 1 to 10,
  16

  17                Defendants.

  18

  19   Based on the stipulation of the parties and for good cause shown:
  20
             IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
  21
       all parties to bear their own fees and costs, with the Court to retain jurisdiction up
  22

  23   until February 05, 2021.
  24
             IT IS SO ORDERED.
  25

  26
       DATED: January 6, 2021                           __/S/ RONALD S.W. LEW________
                                                        United States District Court Judge
  27

  28

                                                    1
                                           [PROPOSED] ORDER
